ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 02/17/2021, which have been entered. As filed by Applicant: Claims 1, 3-6, 15, 17-20, 22-25, 27-30 are at issue. Claim 25 is currently amended. Claims 7-14 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claim 25 for informalities is withdrawn in view of Applicant’s amendments to the claim.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/09/2021 was filed after the mailing date of the Ex Parte Quayle Action on 01/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.

Election/Restrictions
5.	Claims 7-14, directed to an method non-elected with traverse in the reply filed on 01/09/2020, are canceled below by Examiner’s Amendment. Accordingly, the Office’s Requirement for Restriction dated 11/20/2019 is withdrawn. 
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel DeMarah on 03/18/2021.
The application has been amended as follows: Cancel claims 7-14.

Allowable Subject Matter

7.	Claims 1, 3-6, 15, 17-20, 22-25, and 27-30 are allowed. 

8.	The following is an examiner’s statement of reasons for allowance: The instant claims are allowable over the closest related references, Baum (US 2002/0187644 A1), Fujimoto (JP 2004-100003 A; citations to its English translation PDF), Xiao (US 2013/0129940 A1), Senzaki (US 2005/0233156 A1), Chandra (US 2013/0295779 A1), and Dussarrat (US 2009/0203222 A1), already of record. The Office’s reasons for allowance are reproduced here from the Ex Parte Quayle Action dated 01/25/2021.
	It is noted that the term “organoamino group” in the claims refers to the (NR1R2) segment of both the organoaminosilane precursor formula and the organoaminohafnium precursor formula (e.g. claim 1). Thus, the claim feature requiring both precursors to 1R2) in each precursor being the same. In claim 3, the term in parentheses ( ) in the lists for each precursor would have to be the same to satisfy this claim requirement, for example the two precursors could be tri(dimethylamino)methylsilane and tetrakis(dimethylamino)hafnium.
In agreement with Applicant’s arguments filed on 10/15/2020, Baum and Fujimoto fail to disclose or reasonably suggest an atomic layer deposition (ALD) or plasma enhanced atomic layer deposition (PEALD) composition having a melting point ≤30°C, as required by independent claims 1, 15, 20, and 25. First, Baum and Fujimoto only teach chemical vapor deposition (CVD) processes. Second, measuring the melting points of compositions derived from Baum and Fujimoto, which encompass a huge laundry list, is not obvious routine work for a person skilled in the art to do, and there is no motivation to prepare a composition having the claimed low melting point of ≤30°C. 
See Example 4 of the originally filed specification at para. [00137-00138]: “As seen in Figure 3, by varying the concentration of bis(dimethylamino)dimethylsilane in the resulting formulation, the melting points of the formulations decrease as the concentrations of bis(dimethylamino)dimethylsilane increase, allowing the melting points of the formulation to be tuned to 30°C or lower, which are more suitable for delivering the formulation via direct liquid injection.”

Senzaki (US 2005/0233156 A1) teaches an atomic layer deposition (ALD) composition for depositing a silicon doped hafnium oxide film (see para. 0036, 0075-0078, FIG. 3: ALD process) comprising: (a) at least one organoaminosilane precursor and (b) at least one organoaminohafnium precursor compound, e.g. same organoamino group (see para. 0055, 0085: typically, sources of hafnium and silicon are selected having common ligands to prevent complications arising from ligand exchange). See FIG. 1 and para. 0061-0062, 0070 for embodiments that correspond to precursors (a) and (b) contained in one ALD composition. 
Senzaki fails to disclose or suggest an organo-aminosilane precursor having a formula of RxR3Si(NR1R2)3-x wherein R is a linear or branched C1 to C6 alkyl and R1, R2, R3 and x are as defined in claim 1. Note that the organoaminosilane precursor formula requires at least one direct silicon to carbon bond (R3—Si); the others will be a silicon to nitrogen bond (Si—N-R1R2) with their claim recited definitions. Senzaki is silent as to a melting point of the composition being ≤ 30°C. There would be no motivation to modify the organoaminosilane precursor to satisfy the formula in the claims having a direct carbon to silicon bond or arrive at the low melting point. Thus, Senzaki clearly fails to teach, disclose or suggest a composition or product having the unique combination of each and every specific element stated in the instant claims. 

	Chandra (US 2013/0295779 A1) teaches compositions and atomic layer deposition processes for the formation of a silicon oxide containing film (see abstract) containing an organoaminosilane precursor having a direct C—Si bond (see formula I in para. 0039), one example being bis(diethylamino)diethylsilane (see para. 0039; one of the silane precursors recited in instant claim 3). However, Chandra fails to teach a no doping materials (e.g. other metals) in his silicon oxide films. Thus, Chandra clearly fails to teach, disclose or suggest a composition or product having the unique combination of each and every specific element stated in the instant claims.

	Dussarrat (US 2009/0203222 A1) teaches an ALD composition comprising metal-organic precursors, e.g. hafnium, having a melting point of less than 50°C (see para. 0014-0018), preferably below 35°C (see para. 0039). Even though Dussarrat discloses/suggests the claim recited melting point of the composition for an ALD process, Dussarrat fails to teach the specific combination of the silane precursor formula and the hafnium precursor formula set forth in the claims. Thus, Dussarrat clearly fails to teach, disclose or suggest a composition or product having the unique combination of each and every specific element stated in the instant claims.
 

9.	There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Baum, Fujimoto, Xiao, Senzaki, Chandra and Dussarrat, alone or in combination, to arrive at the claimed ALD/PEALD composition [claims 1, 3-6], system to deposit a film [claims 15, 17-19], silicon doped hafnium oxide film product [claims 20, 22-24] and vessel employing an ALD or PEALD composition [claims 25, 27-30] as a whole with their respective combination of features.
One of ordinary skill in the art would not find the instantly claimed composition and product limitations to be obvious variants of the prior art teachings and other known 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.





/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 18, 2021